DETAILED ACTION
	This office action is in response to the amendment filed on 24 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-6, 9, 12, 14, 16-17 and 19-25 are currently pending: 1-6, 9, 12, 14, 16-17 and 19 have been amended; 20-25 are new; and 7-8, 10-11, 13, 15 and 18 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 24 March 2022), with respect to the rejection of claims 1, 9, 14 and 17 under 35 USC §102(a)(1)/102(a)(2), and the rejection of claims 2-6, 12, 16 and 18 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-6, 9, 12, 14, 16-17 and 19 and new claims 20-25. In addition, claims 7-8, 10-11, 13, 15 and 18 have been canceled.
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
In view of canceling claim 13, the rejection of claim 13 under 35 U.S.C. § 112(d) as being in improper dependent form is moot.
Further, in view of canceling claim 15, the objection of claim 15 for minor informalities of form is moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 14 and 17 are rejected under U.S.C. 103 as being unpatentable over Weidner T. (US 2017/0337336 A1; Weidner), in view of Ota et al (JP 2013075065 A (note, citations are to the machine-translated description in English); Ota).
RE Claim 1, Weidner discloses an image management device (Weidner: [0002], “The invention also relates to an examination workflow monitoring device”, [0017], disclosing an examination ‘workflow’ monitoring device for providing ‘registration’ status of tomosynthesis breast images to a clinician or medical doctor (interpreted as an image management device since Weidner’s device acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: at least one processor (Weidner: [0022], “the computer unit may have e.g. one or more cooperating microprocessors or the like”), wherein the processor is configured to:
display, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)); and
set the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated/assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice).
However, although Weidner does not appear to expressly teach,
Ota (in the same general field of endeavor) discloses the concept store only a radiographic image having been displayed in a storage (Ota: [0008-0009], disclosing the acquisition of a radiographic image from a plurality of radiographic images, displaying the acquired image, and then storing only the already displayed image in a storage).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ota’s storing only a radiographic image, having been displayed, in a storage with Weidner’s image management device comprising a tomographic image set as having been displayed so the combined Weidner/Ota device stores only the tomographic image, set as having been displayed, in a storage. Further, the motivation for combining Ota’s method with Weidner’s device would have been to reduce the amount of memory needed to store images by only the tomographic image, set as having been displayed, in a storage.
RE Claim 9, Weidner/Ota discloses the image management device according to claim 1, and Weidner in addition teaches the object is a breast (Weidner: abstract, “In the method, a completed diagnostic assessment of individual image slices of a slice image dataset to be examined in respect of breast tissue that is to be examined is registered”).
RE Claim 14, Weidner discloses an image management method (Weidner: abstract, “A method for monitoring a breast tissue examination is described” (interpreted as an image management method since Weidner’s method acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: displaying, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)).
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 17, Weidner discloses a non-transitory computer-readable storage medium that stores an image management program (Weidner: [0022], disclosing a computer-readable medium (e.g., a memory) comprising a computer program for executing Weidner’s tomosynthesis image management, display and assessment method (please note, Weidner’s assessment includes ‘registration’ of individual image slices, where ‘registration’ of an image slice enables a user to determine which image slices have been displayed and evaluated and which images have not been displayed and evaluated)).
In addition, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 2-3 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and further in view of Applicant Admitted Prior Art (US 2021/0049731 A1; AAPA).
RE Claim 2, Weidner/Ota teaches the image management device according to claim 1, and Weidner in addition discloses detect an abnormal part from the tomographic image (Weidner: [0024], detection of a lesion in a tomosynthesis image slice), and
display a region of interest (Weidner: fig. 3, showing regions of interest (ROI) ROI1 and ROI2 in overview image 31 and corresponding ROIs in image slice 32; [0029], region of interest is marked in an overview image and also shown in displayed image slices).
However, although Weidner/Ota does not expressly disclose,
AAPA (in the same field of endeavor) teaches display a region of interest including an abnormal part on a display in a case in which a tomographic image in which the abnormal part has been detected is displayed (AAPA: [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... the CAD is used to detect important structures in diagnosis, such as ... tumor, from the tomographic images acquired by the tomosynthesis imaging”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine AAPA’s method of displaying a region of interest comprising an abnormality within the region of interest with Weidner/Ota’s image management device in order to help user’s save time searching for abnormalities since said abnormalities would be in the region of interest (Weidner, [0029]).
RE Claim 3, Weidner/Ota discloses the image management device according to claim 1, and even though Weidner/Ota does not expressly teach,
AAPA discloses display a composite two-dimensional image generated by combining the plurality of tomographic images on the display and displays a tomographic image including an abnormal part designated in the composite two-dimensional image on the display (AAPA: [0005], disclosing prior known methods of generating a composite tomographic image from a plurality of tomographic images, [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... In addition, a method has been proposed which, in a case in which a composite two-dimensional image is generated from a plurality of tomographic images acquired by performing the tomosynthesis imaging for the breast, detects a region of interest including an abnormal part using the CAD and combines the detected region of interest on the composite two-dimensional image”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine AAPA’s display of a tomographic image, where the tomographic image is a composite 2D image comprising a designated abnormal part, with Weidner/Ota’s image management device in order to help users of the combined Weidner, modified by Ota/AAPA, image management device find abnormalities more quickly since the use of composite 2D images can make it easier to find and interpret abnormalities with one image (AAPA, [0005]).

Claims 4-5 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and further in view of Reid F. (US 2006/0155579 A1; Reid).
RE Claim 4, Weidner teaches the image management device according to claim 1, and Weidner also teaches tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions (Weidner: fig. 2, illustrating a system for 3D imaging of breast tissue; [0007], disclosing tomosynthesis imaging in a plurality of directions, [0024], tomosynthesis imaging to find structures, such as lesions, in breast tissue, [0029-0030], “The overview image can be for example a two-dimensional mammography image which preferably represents a projection of the breast to be examined in the slice direction. The overview image dataset and an individual slice of the slice image dataset are displayed concurrently ... the image slice to be evaluated is selected, preferably in an automated manner, as a function of the position in the slice direction of a tissue structure visualized in the region of interest. In other words, the position and the extent of the tissue structure in question in the slice direction are determined and the image slice participating at said position or extent is selected and displayed to the user” (display of a tomosynthesis image slice in a given direction, where image slices in a given direction are interpreted as a ‘group’ of images)).
Still, even though Weidner/Ota does not appear to expressly disclose,
Reid (in the field of medical image viewing management) teaches in a case in which medical imaging is performed for a group of images and one of a plurality of medical images in the group of images is displayed on the display, the processor is configured to set all of the images in the group of images as having been displayed (Reid: fig. 4, steps 902 and 904; [0017], “The generated viewed indicator indicates that an associated individual image, image series, or group of images produced during an imaging procedure, had been accessed on workstation 12 during preparation of an imaging report or upon signoff (signifying completion) of either report preparation or an imaging review process”, [0031], “In step 902 following the start at step 901, system 40 tracks whether an individual image or group of images of multiple medical images of a particular patient have been presented on workstation 12”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of tracking and setting all images in a group as having been displayed on a display, in a case where one of the images of the plurality of images in the group is displayed on the display with Weidner’s, modified by Ota’s, image management device comprising imaging in a plurality of directions, and a way of setting a displayed tomographic image as having been displayed so the combined Weidner/Ota/Reid image management device can set all of the tomographic images in the imaging direction as having been displayed, in a case in which the tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions. In addition, the motivation for combining Reid’s method with Weidner/Ota’s image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).
RE Claim 5, Weidner/Ota discloses the image display device according to claim 1, and Weidner in addition teaches displaying at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image (Weidner: [0029], “For this purpose it is computationally determined, on the basis of the selected two-dimensional region of interest, at which position in the slice direction the structures visible in the region of interest are located. In this case it is also possible to determine a plurality of image slices or image slice sequences which are adjacent to one another or also which are at a distance from one another or, as the case may be, which are separated from one another by other image slices and displayed one by one to the user” (a first image in a given direction adjacent to a second image in the given direction is interpreted as a first image in an image plane adjacent to the second image)).
However, although Weidner/Ota does not appear to expressly teach,
Reid discloses set at least one medical image next to a displayed medical image as having been displayed (Reid: [0004], “A system identifies, flags and tracks images and series of images read and analyzed by a healthcare worker”, [0029], “In some of these procedures it is possible to have 84 series of 30 to 100 images each, for example. In this case, a viewed indicator is seen on an image series level so that the radiologist knows that all of the images of the image series have been viewed without have to go image by image through the series” (an image next/adjacent to another image in an image series is implied)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of setting a medical image next to a displayed medical image as having been displayed with Weidner’s, modified by Ota’s, image management device comprising a way of displaying at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image so the combined Weidner, modified by Ota/Reid, image management device can set at least one tomographic image in a tomographic plane which is adjacent to the displayed tomographic image as having been displayed. Additionally, the motivation for combining Reid’s method with Weidner/Ota’s image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Ota, and further in view of Jakobovits R. (US 2009/0274384 A1; Jakobovits).
RE Claim 6, Weidner/Ota teaches the image display device according to claim 1, and even though Weidner/Ota does not expressly disclose,
Jakobovits (in the field of case management for diagnostic imaging) teaches change an image set as having been displayed to a non-display state in response to a command from an operator (Jakobovits: fig. 6, illustrating a medical case viewer; [0425], disclosing a user option for providing a ‘mark as unread’ option at a case view level and an option for ‘marking all cases as unread’, [0437, 0439], disclosing a user selecting a full case view, wherein a full case view displays images in addition to other fields).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jakobovits’ operator command changing an image set as having been displayed to a non-display state with Weidner’s, modified by Ota’s, image management device comprising the display and assessment of a tomographic image, therein allowing the combined Weidner/Ota/Jakobovits image display device to change the tomographic image set as having been displayed to a non-display state in response to the command from an operator. Further, the motivation for combining Jakobovits’ method with Weidner/Ota’s image management device would have been to help a user keep track of visited images and reset a visited image as being unread in situations where a passage of time may have caused the user to forget what had already been done in assessment of the displayed image (allows the user to start over again in their assessment of displayed information).

	Claims 12, 16, 19 and 25 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Luna et al (US 2016/0371293 A; Luna).
	RE Claim 12, Weidner discloses an image management device (Weidner: [0002], “The invention also relates to an examination workflow monitoring device”, [0017], disclosing an examination ‘workflow’ monitoring device for providing ‘registration’ status of tomosynthesis breast images to a clinician or medical doctor (interpreted as an image management device since Weidner’s device acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: at least one processor (Weidner: [0022], “the computer unit may have e.g. one or more cooperating microprocessors or the like”); a storage that stores a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 4, illustrating breast examination system 40 comprising a diagnostic assessment device 50; [0045], “the image data BDM, BDT is transmitted to a diagnostic assessment unit 52. The diagnostic assessment unit 52 is configured to select individual image slices BSi (in this case the image slices BS3, BS17) of the three-dimensional image data BDT and to display the same concurrently with the overview image data BDM on the graphical interface 30” (storage for storing tomographic images is implied)), and
wherein an image display device displays, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)); and sets the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated or assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice).
Yet, even though Weidner does not expressly teach,
Luna (in the field of managing the storage of digital content) discloses the concept of set a compression rate of images, other than an image determined as having been displayed, to be higher than a compression rate of an image having been displayed on the basis of a determination result in at least one image display device and store the plurality of images in a storage (Luna: fig. 3, illustrating Luna’s ‘storage management module’ 104 comprising a plurality of modules, such as a ‘eligibility module’ 202, a ‘rate module’ 204, a ‘compression module’ 205, etc., fig. 5, illustrating a method for managing storage of digital content; [0006], determination of requests to access and view digital content, [0011], compression rate determined as a function of age of digital content, [0040], “the storage management module 104 is configured to determine one or more content elements that are eligible for compression … the storage management module 104 compresses each of the one or more content elements according to the determined compression rate … periodically compress images that are older than a threshold age, that have view requests … below a threshold, or the like, to recover available storage space instead of deleting the users' images”, [0040, 0044-0057], disclosing that a compression rate for digital content may be based on age (e.g., elapsed time of storage) and popularity (e.g., number of times viewed), where content viewed less than a viewing threshold has a higher compression rate than content viewed more than the viewing threshold; note, the following is interpreted as being within the scope of Luna’s disclosure: unpopular, unviewed content is compressed at a higher rate than content that has been viewed at least once).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Luna’s method of compressing digital content based on popularity (e.g., number of times viewed) with Weidner’s image management device comprising tomographic images and a method of setting said tomographic images as having been displayed in order for the combined Weidner/Luna device to reduce the amount of storage needed to store tomographic images.

	RE Claim 16, Weidner discloses an image management method (Weidner: abstract, “A method for monitoring a breast tissue examination is described” (interpreted as an image management method since Weidner’s method acquires tomosynthesis breast images, presents the tomosynthesis breast images to the clinician/doctor for evaluation, and registers displayed status as part of an examination ‘workflow’)) comprising: an image display device that displays, on a display, a tomographic image for which a display command is given among a plurality of tomographic images acquired by performing tomosynthesis imaging for an object (Weidner: fig. 2, showing a tomosynthesis system for acquiring images of breast tissue, fig. 3, illustrating display of a concurrent display of a slice image, an overview image, and an indicator bar (display of a plurality of images of a ‘breast’ object); [0024], slice image dataset is a tomosynthesis (e.g., tomographic) image dataset, [0040-0041], disclosing the display of a mammographic image based on a user input (e.g., display command)); and sets the displayed tomographic image as having been displayed (Weidner: [0014, 0017-0018], disclosing the registration of individually assessed image slices, wherein individually assessed images are displayed for evaluation (please note, the registration status of an image is made available to a user so the user can determine which image slices among the plurality of image slices have already been displayed and evaluated/assessed), [0025], disclosing an ‘indicator bar’ which shows ‘displayed’ status of an image slice).
Further, the remaining limitations recited in claim 16 are substantially similar in scope with corresponding limitations recited in claim 12 and are, therefore, rejected under the same rationale.

RE Claim 19, Weidner discloses a non-transitory computer-readable storage medium that stores an image management program (Weidner: [0022], disclosing a computer-readable medium (e.g., a memory) comprising a computer program for executing Weidner’s tomosynthesis image management, display and assessment method (please note, Weidner’s assessment includes ‘registration’ of individual image slices, where ‘registration’ of an image slice enables a user to determine which image slices have been displayed and evaluated and which images have not been displayed and evaluated)).
In addition, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 12 and are, therefore, rejected under the same rationale.
RE Claim 25, Weidner/Luna discloses the image management device according to claim 12, and further Weidner teaches the object is a breast (Weidner: abstract, “In the method, a completed diagnostic assessment of individual image slices of a slice image dataset to be examined in respect of breast tissue that is to be examined is registered”).

Claims 20-21 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Luna, and further in view of AAPA.
RE Claim 20, Weidner/Luna teaches the image management device according to claim 12, and Weidner also discloses detect an abnormal part from the tomographic image (Weidner: [0024], detection of a lesion in a tomosynthesis image slice), and display a region of interest (Weidner: fig. 3, showing regions of interest (ROI) ROI1 and ROI2 in overview image 31 and corresponding ROIs in image slice 32; [0029], region of interest is marked in an overview image and also shown in displayed image slices).
Still, although Weidner/Luna does not expressly disclose,
AAPA teaches display a region of interest including an abnormal part on a display in a case in which a tomographic image in which the abnormal part has been detected is displayed (AAPA: [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... the CAD is used to detect important structures in diagnosis, such as ... tumor, from the tomographic images acquired by the tomosynthesis imaging”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine AAPA’s method of displaying a region of interest comprising an abnormality within the region of interest with Weidner/Luna’s image management device in order to help user’s save time searching for abnormalities since said abnormalities would be in the region of interest (Weidner, [0029]).
RE Claim 21, Weidner/Luna discloses the image management device according to claim 12, and even though Weidner/Luna does not expressly teach,
AAPA discloses display a composite two-dimensional image generated by combining the plurality of tomographic images on the display and displays a tomographic image including an abnormal part designated in the composite two-dimensional image on the display (AAPA: [0005], disclosing prior known methods of generating a composite tomographic image from a plurality of tomographic images, [0006], “in the medical field, a computer aided diagnosis (hereinafter, referred to as CAD) system has been known which automatically detects an abnormal shadow, such as a lesion, in an image and displays the detected abnormal shadow so as to be highlighted ... In addition, a method has been proposed which, in a case in which a composite two-dimensional image is generated from a plurality of tomographic images acquired by performing the tomosynthesis imaging for the breast, detects a region of interest including an abnormal part using the CAD and combines the detected region of interest on the composite two-dimensional image”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine AAPA’s display of a tomographic image, where the tomographic image is a composite 2D image comprising a designated abnormal part, with Weidner/Luna’s image management device in order to help users of the combined Weidner/Luna/AAPA image management device find abnormalities more quickly since the use of composite 2D images can make it easier to find and interpret abnormalities with one image (AAPA, [0005]).

Claims 22-23 are rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Luna, and further in view of Reid.
RE Claim 22, Weidner/Luna teaches the image management device according to claim 12, and in addition Weidner discloses tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions (Weidner: fig. 2, illustrating a system for 3D imaging of breast tissue; [0007], disclosing tomosynthesis imaging in a plurality of directions, [0024], tomosynthesis imaging to find structures, such as lesions, in breast tissue, [0029-0030], “The overview image can be for example a two-dimensional mammography image which preferably represents a projection of the breast to be examined in the slice direction. The overview image dataset and an individual slice of the slice image dataset are displayed concurrently ... the image slice to be evaluated is selected, preferably in an automated manner, as a function of the position in the slice direction of a tissue structure visualized in the region of interest. In other words, the position and the extent of the tissue structure in question in the slice direction are determined and the image slice participating at said position or extent is selected and displayed to the user” (display of a tomosynthesis image slice in a given direction, where image slices in a given direction are interpreted as a ‘group’ of images)).
Even so, although Weidner/Luna does not appear to expressly disclose,
Reid teaches in a case in which medical imaging is performed for a group of images and one of a plurality of medical images in the group of images is displayed on the display, the processor is configured to set all of the images in the group of images as having been displayed (Reid: fig. 4, steps 902 and 904; [0017], “The generated viewed indicator indicates that an associated individual image, image series, or group of images produced during an imaging procedure, had been accessed on workstation 12 during preparation of an imaging report or upon signoff (signifying completion) of either report preparation or an imaging review process”, [0031], “In step 902 following the start at step 901, system 40 tracks whether an individual image or group of images of multiple medical images of a particular patient have been presented on workstation 12”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of tracking and setting all images in a group as having been displayed on a display, in a case where one of the images of the plurality of images in the group is displayed on the display with Weidner/Luna’s image management device comprising imaging in a plurality of directions, and a way of setting a displayed tomographic image as having been displayed so the combined Weidner/Luna/Reid image management device can set all of the tomographic images in the imaging direction as having been displayed, in a case in which the tomosynthesis imaging is performed for an object in a plurality of directions and one of the plurality of tomographic images is displayed on the display for any one of the plurality of imaging directions. In addition, the motivation for combining Reid’s method with Weidner/Luna’s image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).
RE Claim 23, Weidner/Luna discloses the image management device according to claim 12, and Weidner in addition teaches displaying at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image (Weidner: [0029], “For this purpose it is computationally determined, on the basis of the selected two-dimensional region of interest, at which position in the slice direction the structures visible in the region of interest are located. In this case it is also possible to determine a plurality of image slices or image slice sequences which are adjacent to one another or also which are at a distance from one another or, as the case may be, which are separated from one another by other image slices and displayed one by one to the user” (a first image in a given direction adjacent to a second image in the given direction is interpreted as a first image in an image plane adjacent to the second image)).
However, although Weidner/Luna does not appear to expressly teach,
Reid discloses set at least one medical image next to a displayed medical image as having been displayed (Reid: [0004], “A system identifies, flags and tracks images and series of images read and analyzed by a healthcare worker”, [0029], “In some of these procedures it is possible to have 84 series of 30 to 100 images each, for example. In this case, a viewed indicator is seen on an image series level so that the radiologist knows that all of the images of the image series have been viewed without have to go image by image through the series” (an image next/adjacent to another image in an image series is implied)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Reid’s method of setting a medical image next to a displayed medical image as having been displayed with Weidner’s, modified by Luna’s, image management device comprising a way of displaying at least one tomographic image in a tomographic plane adjacent to the displayed tomographic image so the combined Weidner/Luna/Reid image management device can set at least one tomographic image in a tomographic plane which is adjacent to the displayed tomographic image as having been displayed. Additionally, the motivation for combining Reid’s method with Weidner/Luna’s image management device would have been to help medical personnel document their work in preparing reports associated with patient care (Reid, [0004, 0009-0010]).

Claim 24 is rejected under U.S.C. 103 as being unpatentable over Weidner, in view of Luna, and further in view of Jakobovits.
RE Claim 24, Weidner/Luna teaches the image management device according to claim 12, and even though Weidner/Luna does not expressly disclose,
Jakobovits  teaches change an image set as having been displayed to a non-display state in response to a command from an operator (Jakobovits: fig. 6, illustrating a medical case viewer; [0425], disclosing a user option for providing a ‘mark as unread’ option at a case view level and an option for ‘marking all cases as unread’, [0437, 0439], disclosing a user selecting a full case view, wherein a full case view displays images in addition to other fields).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jakobovits’ operator command changing an image set as having been displayed to a non-display state with Weidner/Luna’s image management device comprising the display and assessment of a tomographic image, thereafter allowing the combined Weidner/Luna/Jakobovits image management device to change the tomographic image set as having been displayed to a non-display state in response to the command from an operator. Further, the motivation for combining Jakobovits’ method with Weidner/Luna’s image management device would have been to help a user keep track of visited images and reset a visited image as being unread in situations where a passage of time may have caused the user to forget what had already been done in assessment of the displayed image (allows the user to start over again in their assessment of displayed information).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Ota and Luna, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611